• ORDER.
'This cause coming on to be heard was submitted to the court — three judges sitting — upon the defendant’s demurrer to the plaintiff’s petition, as amended, and was argued by counsel. On consideration whereof, the court is of opinion that the demurrer is well taken. It is therefore adjudged and ordered that the defendant’s demurrer to the petition as amended in this cause be, and the same is hereby, sustained and the petition as amended is dismissed.
memorandum bt the court.
The court’s conclusions are:
(1) That the act in question (October 3,1917,40 Stat.,'306), undertakes to define “ invested capital ” and the averments of *466the petition can not be said to bring the plaintiff’s case within the definition of section 207.
(2) That the increase in value of plaintiff’s ore lands, which was first declared'to be surplus, and afterwards treated as the basis of a stock dividend, did not thereby become earned surplus or undivided profits or invested capital within the meaning of the act of 1917. The stock dividend added nothing to, and took nothing from,, the corporation’s invested capital.
(3) That the inequalities, which can arise in the application of the statute to particular cases, can not be corrected by judicial construction, where the enactment is otherwise valid.
(4 That where the act is ambiguous or uncertain, the construction of it by the administrative officers charged with its execution is entitled to great respect.